DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 12/10/2021 and the Response and Amendment filed 11/15/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejections of claims 1 and 21 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 2, 4-10, and 12-21
Withdrawn claims: 				None
Previously cancelled claims: 		3, 11
Newly cancelled claims:			None
Amended claims: 				1, 12, 13, and 21
New claims: 					None
Claims currently under consideration:	1, 2, 4-10, and 12-21
Currently rejected claims:			1, 2, 4-10, and 12-21
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-8, 10, 12, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vegt (US 2013/0266718) in view of Merrill (US 2016/0374360).
Regarding claim 1, Vegt teaches a foaming creamer composition (corresponding to foamer) ([0029]), comprising an emulsion ([0039]) comprising 1-40 wt.% casein or a salt thereof (corresponding to caseinate) ([0032], [0048]) and 20-75 wt.% oil ([0031], [0047]), which overlaps the claimed oil content, wherein the weight ratio of the casein or salt thereof to oil is 0.013:1 to 2:1, which overlaps the claimed ratio range; and a foamer ingredient comprising gas under pressure (corresponding to entrapped gas) ([0029]), wherein the foaming creamer composition is in a form of a powder (Abstract). The protein content disclosed in Vegt overlaps the claimed content (e.g., when the claimed maximum amount is rounded from 0.96 wt.% to 1 wt.%, it is overlapped by the disclosed 1 wt.% of Vegt).  Vegt discloses that the foaming creamer composition contains a larger volume of gas vacuoles than a creamer and the foaming creamer produces a foam when it is dissolved in a cappuccino ([0029], [0037]).  Vegt also discloses that the amount of entrapped gas reduces the density of the foaming creamer composition ([0029]).  These disclosures at least suggest that the foaming creamer composition produces a foam layer at the top of the cappuccino since the entrapped gas will cause the composition to have a lower density than a creamer.  Vegt does not teach foam of the foaming creamer has an improved texture, mouthfeel, and/or texture as compared to that produced by another 
However, Merrill teaches that the original coffee creamers were made from powdered cream and sugar and did not dissolve easily in hot coffee ([0001]), but by replacing the milk fats and some of the milk proteins with oil, the solubility of the creamer was improved ([0002]).  Merrill also taught that the incorporation of caseinates prevented the oil from separating from the liquid beverage ([0003]).  The improved solubility and emulsification of a creamer composition comprising oil and caseinates at least suggests that a creamer comprising a content of caseinate and oil, including a ratio of caseinate to oil as claimed, has an improved texture over a creamer not comprising any oil or caseinate such as the original coffee creamers that consisted of powdered cream and sugar.  
It would have been obvious for a person of ordinary skill in the art to have determined that the composition of Vegt has an improved texture as taught by Merrill.  Since Vegt teaches a creamer composition that comprises caseinate and oil and Merrill teaches that oil and caseinate improve the solubility and stability of a creamer emulsion over a creamer composition not comprising caseinate and oil (i.e., having a weight ratio of caseinate to oil that is outside of the claimed ratio), the creamer composition of Vegt will have at least an improved texture as compared to another creamer having a weight ratio of caseinate to oil that is outside of the claimed ratio.  Therefore, the claimed improved texture is rendered obvious.
Regarding claim 2, Vegt teaches the invention as disclosed above in claim 1, including the emulsion comprises 1-40 wt.% casein or salt thereof ([0032], [0048]).  The protein 
Regarding claim 4, Vegt teaches the invention as disclosed above in claim 1, including the casein or salt thereof is selected from the group consisting of: micellar casein, sodium caseinate, or potassium caseinate ([0032]).
Regarding claim 5, Vegt teaches the invention as disclosed above in claim 1, including the oil is selected from the group consisting of: palm oil, palm kernel oil, hydrogenated palm kernel oil, coconut oil, canola oil, soybean oil, and milk fat ([0031]).
Regarding claim 6, Vegt teaches the invention as disclosed above in claim 1, including the composition comprises a sweetener (corresponding to sucrose) ([0006]).
Regarding claim 7, Vegt teaches the invention as disclosed above in claim 1, including the composition does not comprise a low molecular weight emulsifier ([0051]).
Regarding claim 8, Vegt teaches the invention as disclosed above in claim 1, including the composition comprises 20-75 wt.% oil ([0031]), which overlaps the claimed content range.
Regarding claim 10, Vegt teaches the invention as disclosed above in claim 1, including the foaming creaming composition comprises other compositions such as aromas ([0033]) and that the order of mixing ingredient is not particularly critical to the invention ([0045]) which is further supported by MPEP 2144.04.IV(C) which states that the “selection of any order of mixing ingredients is prima facie obvious”.  Therefore, adding the aroma component to the oil is prima facie
Regarding claim 12, Vegt teaches a coffee beverage composition (corresponding to foamer being contained in an instant powder foodstuff such as coffee powders) ([0037]) comprising an emulsion ([0039]) comprising 1-40 wt.% casein or a salt thereof (corresponding to caseinate) ([0032], [0048]) and 20-75 wt.% oil ([0031], which overlaps the claimed oil content, [0047]), wherein the weight ratio of the casein or salt thereof to oil is 0.013:1 to 2:1, which overlaps the claimed ratio range; and a foamer ingredient comprising gas under pressure (corresponding to entrapped gas) ([0029]).  The protein content disclosed in Vegt overlaps the claimed content (e.g., when the claimed maximum amount is rounded from 0.96 wt.% to 1 wt.%, it is overlapped by the disclosed 1 wt.% of Vegt).  Vegt discloses that the foaming creamer composition contains a larger volume of gas vacuoles than a creamer and the foaming creamer produces a foam when it is dissolved in a cappuccino ([0029], [0037]).  Vegt also discloses that the amount of entrapped gas reduces the density of the foaming creamer composition ([0029]).  These disclosures at least suggest that the foaming creamer composition produces a foam layer at the top of the cappuccino since the entrapped gas will cause the composition to have a lower density than a creamer.  Vegt does not teach foam of the foaming creamer has an improved texture, mouthfeel, and/or texture as compared to that produced by another creamer having a weight ratio of casein or salt thereof to oil that is outside of the claimed range.
However, Merrill teaches that the original coffee creamers were made from powdered cream and sugar and did not dissolve easily in hot coffee ([0001]), but by replacing the milk fats and some of the milk proteins with oil, the solubility of the creamer was improved ([0002]).  Merrill also taught that the incorporation of caseinates prevented the 
It would have been obvious for a person of ordinary skill in the art to have determined that the composition of Vegt has an improved texture as taught by Merrill.  Since Vegt teaches a coffee beverage composition that comprises a creamer emulsion containing caseinate and oil and Merrill teaches that oil and caseinate improve the solubility and stability of a creamer emulsion over a creamer composition not comprising caseinate and oil (i.e., having a weight of caseinate to oil that is outside of the claimed ratio), the coffee beverage composition of Vegt will have at least an improved texture as compared to another coffee beverage composition having a weight ratio of caseinate to oil that is outside of the claimed ratio.  Therefore, the claimed improved texture is rendered obvious.
Regarding claim 15, Vegt teaches the invention as disclosed above in claim 1, including the foamer ingredient comprises a matrix containing carbohydrate, protein, and entrapped gas ([0050]).
Regarding claim 20, 
Regarding claim 21, Vegt teaches the invention as disclosed above in claim 1, including the composition further comprising 0.5-3 wt.% ([0033]) low molecular weight emulsifiers having a molecular weight below 1500 g/mol (corresponding to mono- and diglycerides of fatty acids, diacetyl tartaric acid esters of monoglycerides, lactic acid esters of mon- and diglycerides of fatty acids, and propylene glycol monostearate per page 8, line 26- page 9, line 5 of the present specification) ([0035]).

Claims 9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vegt (US 2013/0266718) in view of Merrill (US 2016/0374360) as applied to claims 1  and 15 above, and further in view of Bisperink (US 2002/0127322).
Regarding claim 9, Vegt teaches the invention as disclosed above in claim 1, including the composition comprises a foaming composition that releases gas upon dissolution of the powder ([0029]) in foodstuffs and drinks ([0001]) wherein the gas is pressurized in a matrix of protein, carbohydrates, and/or fat and that techniques to achieve such “enhanced foaming compositions” are apparent to a person skilled in the art ([0050]).  It does not teach the foamer ingredient releases at least 1 mL of gas at ambient conditions per gram of soluble foamer ingredient.
However, Bisperink teaches a powdered soluble foamer ingredient for producing enhanced foam in foodstuffs and beverages wherein the particles of the powdered soluble foamer ingredient are formed from a matrix containing carbohydrates, protein, entrapped gas (Abstract), and fat ([0024]) and the gas is pressurized to release upon addition of a liquid at least 1 mL of gas at ambient conditions per gram of soluble portion of the foamer ingredient (Abstract), which falls within the claimed range.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Vegt by using the powdered enhanced foaming composition taught by Bisperink.  Since Vegt teaches that foaming compositions comprising a matrix of carbohydrates, protein, and/or fat to entrap the gas are well-known in the art and the foaming composition releases gas upon dissolution, a skilled practitioner would be motivated to consult an additional reference such as Bisperink in order to determine an expected amount of gas to be released from such a foaming composition, thereby rendering the claimed amount of released gas obvious.
Regarding claim 16, Vegt teaches the invention as disclosed above in claim 15, including the foamer ingredient comprises a matrix containing carbohydrate, protein, and entrapped gas and that the amounts of the ingredients are determined by the application ([0026], [0050]).  Vegt also discloses that techniques to achieve such “enhanced foaming compositions” are apparent to a person skilled in the art ([0050]) and that the carbohydrates include maltodextrin, sucrose, and lactose ([0030]).  Vegt does not teach the carbohydrate comprises about 40-80 wt.% of the mixture of maltodextrin, sucrose, and lactose. 
However, Bisperink teaches a powdered soluble foamer ingredient for producing enhanced foam in foodstuffs and beverages wherein the particles of the powdered soluble foamer ingredient are formed from a matrix containing carbohydrates, protein, and entrapped gas (Abstract).  It also teaches that the carbohydrate comprises about 40-80% of a mixture of maltodextrin, sucrose, and lactose ([0020]).
It would have been obvious for a person of ordinary skill in the art to have modified the matrix of the composition of Vegt by using the content of maltodextrin, sucrose, and 
Regarding claim 17, Vegt teaches the invention as disclosed above in claim 16, including the mixture comprises 10-50 wt.% of the maltodextrin by weight of the mixture (Bisperink [0020]), which falls within the claimed content range.
Regarding claim 18, Vegt teaches the invention as disclosed above in claim 15, including the foamer ingredient comprises a matrix containing carbohydrate, protein, and entrapped gas and that the amounts of the ingredients is determined by the application ([0026], [0050]).  Vegt also discloses that techniques to achieve such “enhanced foaming compositions” are apparent to a person skilled in the art ([0050]) and that the carbohydrates include maltodextrin, sucrose, and lactose ([0030]).  Vegt does not teach the carbohydrate provides about 40-98 wt.% of the matrix. 
However, Bisperink teaches a powdered soluble foamer ingredient for producing enhanced foam in foodstuffs and beverages wherein the particles of the powdered soluble foamer ingredient are formed from a matrix containing carbohydrates, protein, and entrapped gas (Abstract).  It also teaches that the carbohydrate comprises provides about 40-98% of the matrix ([0021]).
It would have been obvious for a person of ordinary skill in the art to have modified the matrix of the composition of Vegt by using the content of carbohydrate taught by Bisperink.  Since Vegt teaches that foaming compositions comprising a matrix of carbohydrates, protein, and entrapped gas are known to a skilled practitioner, a skilled practitioner would be motivated to consult an additional reference such as Bisperink in order to determine a suitable amount of carbohydrate to use in the matrix, thereby rendering the claimed content range obvious.
Regarding claim 19, Vegt teaches the invention as disclosed above in claim 1, including the composition comprises a foaming composition that releases gas upon dissolution of the powder ([0029]) in foodstuffs and drinks ([0001]) wherein the gas is pressurized in a matrix of protein, carbohydrates, and/or fat and that techniques to achieve such “enhanced foaming compositions” are apparent to a person skilled in the art ([0050]).  It does not teach the foamer ingredient releases at least 3 mL of gas at ambient conditions per gram of soluble foamer ingredient.
However, Bisperink teaches a powdered soluble foamer ingredient for producing enhanced foam in foodstuffs and beverages wherein the particles of the powdered soluble foamer ingredient are formed from a matrix containing carbohydrates, protein, entrapped gas (Abstract), and fat ([0024]) and the gas is pressurized to release upon addition of a liquid about 6-18 mL of gas at ambient conditions per gram of soluble portion of the foamer ingredient ([0009]), which falls within the claimed range.  
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Vegt by using the powdered enhanced foaming composition taught by Bisperink.  Since Vegt teaches that foaming compositions comprising a matrix of .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vegt (US 2013/0266718) in view of Merrill (US 2016/0374360) and Bisperink (US 2002/0127322).
Regarding claim 13, Vegt teaches a process ([0045]) for providing a dried foaming creamer composition (corresponding to powder as a foamer) ([0029]), the process comprising the steps of: providing an aqueous phase ([0045]) comprising casein or a salt thereof ([0032]); providing an oil phase ([0045]) comprising an oil ([0031]); combining the aqueous phase and the oil phase to form a pre-emulsion; homogenizing the pre-emulsion to form an emulsion ([0045]) comprising a solid content of 60-75 wt.% ([0039]); and drying the emulsion to form a dried creamer composition ([0055]).  It also teaches mixing the emulsion with a foamer ingredient comprising gas under pressure ([0050]), wherein the foamer ingredient releases gas upon dissolution of the powder ([0029]) in foodstuffs and drinks ([0001]); and the gas is pressurized in a matrix of protein, carbohydrates, and/or fat.  Vegt also discloses that techniques to achieve such “enhanced foaming compositions” are apparent to a person skilled in the art ([0050]) and that the order of mixing ingredient is not particularly critical to the invention ([0045]) which is further supported by MPEP 2144.04.IV(C) which states that the “selection of any order of mixing ingredients is prima facie obvious”.  Therefore, mixing the foamer ingredient into the emulsion after drying is considered prima facie obvious. Vegt also teaches the emulsion comprises 1-40 wt.% casein or a salt thereof (corresponding to 
However, Bisperink teaches a powdered soluble foamer ingredient for producing enhanced foam in foodstuffs and beverages wherein the particles of the powdered soluble foamer ingredient are formed from a matrix containing carbohydrates, protein, entrapped gas (Abstract), and fat ([0024]).  It also teaches that soluble coffee beverage products containing a dry mix of soluble coffee powder and soluble beverage creamer containing pockets of gas are well-known in the art ([0004]).  Merrill teaches that the original coffee creamers were made from powdered cream and sugar and did not dissolve easily in hot coffee ([0001]), but by replacing the milk fats and some of the milk proteins with oil, the solubility of the creamer was improved ([0002]).  Merrill also taught that the incorporation of caseinates prevented the oil from separating from the liquid beverage ([0003]).  The improved solubility and emulsification of a creamer composition comprising oil and caseinates at least suggests that a creamer comprising a content of caseinate and oil, including a ratio of caseinate to oil as claimed, has an improved texture over a creamer not comprising any oil or caseinate such as the original coffee creamers that consisted of powdered cream and sugar.
It would have been obvious for a person of ordinary skill in the art to have modified the process of Vegt by using the powdered enhanced foaming composition taught by Bisperink.  Since Vegt teaches that foaming compositions comprising a matrix of carbohydrates, protein, and/or fat to entrap the gas are well-known in the art and the foaming composition releases gas upon dissolution in a foodstuff or beverage, a skilled practitioner would be motivated to consult an additional reference such as Bisperink in order to determine a suitable form of such a foaming composition, thereby rendering the claimed powdered form of the foamer ingredient obvious.
It would have been obvious for a person of ordinary skill in the art to have determined that the composition of Vegt has an improved texture as taught by Merrill.  Since Vegt teaches a creamer composition that comprises caseinate and oil and Merrill teaches that oil and caseinate improve the solubility and stability of a creamer emulsion over a creamer composition not comprising caseinate and oil (i.e., having a weight of caseinate to oil that is outside of the claimed ratio), the creamer composition of Vegt will have at least an improved texture as compared to another creamer having a weight ratio of caseinate to oil that is outside of the claimed ratio.  Therefore, the claimed improved texture is rendered obvious.
Regarding claim 14, Vegt teaches the invention as disclosed above in claim 13, including the composition comprising low molecular weight emulsifiers (corresponding to mono- and diglycerides of fatty acids, diacetyl tartaric acid esters of monoglycerides, lactic acid esters of mon- and diglycerides of fatty acids, and propylene glycol monostearate per page 8, line 26- page 9, line 5 of the present specification) ([0033], [0035]).  Vegt discloses that the order in which the ingredients are mixed is not particularly critical to the invention ([0045]) which is further supported by MPEP 2144.04.IV(C) which states that the “selection of any order of mixing ingredients is prima facie obvious”.  Therefore, mixing the emulsifier into the oil phase is considered prima facie obvious.
Double Patenting
Claims 1, 2, 4-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, and 8-10 of co-pending Application No. 16/075,702.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1 and 7, co-pending claim 1 requires all the limitations of instant claim 1 in view of instant claim 7, except that it does not require (1) a foaming ingredient comprising gas under pressure; (2) the amount of casein or salt thereof to be 0.40-0.96 wt.% and the amount of oil to be 20-40 wt.%; or (3) 
Regarding instant claim 2, co-pending claim 2 requires all the limitations of instant claim 2.
Regarding instant claim 4, co-pending claim 4 requires all the limitations of instant claim 4.
Regarding instant claim 5, co-pending claim 5 requires all the limitations of instant claim 5.
Regarding instant claim 6, co-pending claim 6 requires all the limitations of instant claim 6.
Regarding instant claim 8, co-pending claim 8 requires all the limitations of instant claim 8.
Regarding instant claim 10, co-pending claim 10 requires all the limitations of instant claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 1 and 21: Applicant amended the claims to fully address the rejections and therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §103 of claims 1, 2, 4-8, 10, 12, 15, 20, and 21 over Vegt: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended independent claims 1, 12, and 13 to require the foaming creamer/ coffee beverage to produce a foam layer at the top of a cappuccino with an improved texture, mouthfeel, and/or taste as compared to that produced by another creamer/beverage having a ratio to casein or a salt thereof and oil that is outside of the claimed ratio range.  Applicant argued that the Vegt and Bisperink references fail to render obvious the invention as now claimed because, even if the Patent Office’s proposed combination of the cited references are sufficient to establish a prima facie case of obviousness, unexpected results are achieved by the presently claimed invention as detailed in Example 1 and the present specification (page 3, line 29- page 4, line 15; page 14, line 10- page 15, line 5) which overcomes a case of obviousness.  Applicant stated that the experimental results in Example 1 of the present specification clearly demonstrated that when the creamer composition comprises 0.8 wt.% sodium caseinate, which is within the present claimed amount of casein or a salt thereof, the foam of the resulting cappuccino beverage was found to be thicker and creamier than the cappuccino beverage made with a reference creamer composition comprising 2.4 wt.% sodium caseinate, which is outside of the claimed amount of casein or salt thereof but within the disclosed range of casein or salt thereof in Vegt; therefore, the results of Example 1 
However, in the new grounds of rejection, independent claims 1 and 12 are rejected over the combination of Vegt and Merrill and independent claim 13 is rejected over the prima facie case of obviousness as asserted by the Applicant, especially in light of the use of casein or salts thereof and oil in creamers being known and widely used in the art (Merrill [0001]-[0004]).  Since all features of the present claims are now taught by either the combination of Vegt and 

Double Patenting Rejections – claims 1, 2, 4-8, and 10 over claims 1, 2, 4-6, and 8-10 of co-pending U.S. Application No. 16/075,702: Applicant will reconsider the double patenting rejection when the claims of the present application are otherwise allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791